DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.

Claim Objections
Claim 14 is objected to because of the following informalities:  The claim is stated as being “according to any of claims 13”, this appears to be an error in the language.  Appropriate correction is required.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/8/2019 is considered by the examiner.  It is noted that the IDS includes two references: WO 2018/129285 and WO 2018/129264, and these appear to have the same applicants and inventive entities as the instant application.  Further, the earliest priority date of the references are the same date as the earliest priority date of the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 13, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/010020 A2 (ELMARCO et al, see IDS) in view of EP 2966197 A1 (FINETEX, see IDS), EP2650412 (Toptec, see IDS), and US RE27995 (Wedler).

In regards to claim 1, El Marco teaches an apparatus for continuous needleless electro spinning a nanoscale or submicron scale polymer fiber web onto a substrate (cf. Claims 1, 7-11, 12, 16-30; Figures 1, 5, 8, and see page 6, lines 11-16), comprising:
an electro spinning enclosure (spinning chamber 1) comprising at least one liquid polymer coating device  (see device for application of liquid matrix 37, liquid matrix 38) and an electro spinning zone (spinning zone 3100);
a wire drive system located external to the electro spinning enclosure, wherein the wire drive system drives a plurality of continuous electrode wires (cords 310) through the electro spinning enclosure and the at least one liquid polymer coating device (see device for application 37 of liquid matrix 38) and electro spinning zone located therein.
(Note: with respect to feature specifying that "wire drive system located external to the electrospinning enclosure" it is noted that it is known in the art that "drive systems" are located outside of the electrospinning chamber (enclosure) - see e.g. D1, Fig. 5 or 6, item 3132 presenting drive of driving pulleys.)

El Marco fails to teach of “a liquid polymer recycle and feed system located external to the electrospinning enclosure and comprising a recycle and feed tank, 

In regards to the liquid polymer recycle and feed system, see teaching of Toptec of a nano-fiber manufacturing apparatus 900 that includes the recovery of the waste material that are recycled and fed back into the system.  Here, the overflowed polymer solution is reused as it is collected and transferred to regeneration tanks (cf. abstract; paragraphs [0103]-[0107]; Fig. 1, 2, 4).  Here, the polymer is recovered from the process in storage tank 256 (paragraph [0134]), the recovered material are transferred to regeneration tank 270 where it is further sent to the middle tank 238 where it joins material from raw material tank 200, and The material is subsequently used again in the process, see Figure 4.
It would have been obvious for one of ordinary skill in the art to modify El Marco with the recycling process as taught by Toptec thereby allowing for reclamation of the solvent in the system.

In regards to the “exhaust stream for collecting and processing vapors that are generated in the enclosure”, Finetex teaches of reusing and recycling system 30, 300 of the volatile organic compounds (solvents [0063]) that occur in the spinning process of 
It would have been obvious for one of ordinary skill in the art to modify El Marco in view of Toptec with the VOC recycling stream as taught by Finetex in recovery and recycling of the solvent, see [0030], including vaporized VOC, see [0021].

In regards to “for maintaining a pressure in the enclosure that is lower than the atmospheric pressure”, the Wedler reference teaches of operation for the chamber in processing the solvent.  See in Wedler of chamber 24 and vacuum pump 30 that removes the solvent, see Col. 4, ll. 30-54, and specificially of teaching of the removal of the solvent vapor from the vacuum treatment chamber 10 and for later to be condensed, see Col. 4, ll. 50-54, and of the chamber being at a vacuum such that the temperature for the solvent to flash or vaporize can be material reduced along with the time for removing the solvents from the textile, Col. 3, ll. 19-24.
It would have been obvious for one of ordinary skill in the art to modify El Marco in view of Toptec and Finetex with the pressure maintained in the enclosure lower than the atmospheric pressure (such as vacuum) as taught by Wedler as it allows lowering the operating temperature and shortening the time of the process, see Col. 3, ll. 19-24.

In re claim 2, wherein the liquid polymer recycle and feed system further comprises a liquid polymer circulation and supply pump that pumps liquid polymer to the 
See Toptec, pumps 252, 254, [0093], [0135], Figures 1, 2, 4.

In re claim 3, wherein the at least one liquid polymer coating device comprises a liquid polymer supply port and a liquid polymer recirculation port, wherein the liquid polymer supply port receives liquid polymer from the liquid polymer recycle and feed system and the liquid polymer recirculation port returns liquid polymer to the liquid polymer recycle and feed system by gravity flow.
Here, Toptec teaches of the recirculation and supply of new material are joined together at middle tank 238 that is then fed towards the supply, Figures 1, 2, 4.

In re claim 4, further comprising a liquid polymer preparation system, the liquid polymer preparation system comprising a polymer storage and charging unit and a liquid polymer preparation tank, wherein the polymer storage and charging unit stores bulk polymer for use in the apparatus, the liquid polymer preparation tank receives bulk polymer from the polymer storage and charging unit and solvent from a solvent source and within which the liquid polymer for the apparatus is prepared.
See Toptec with teaching of raw storage tank and middle tank that collect and moves the material for use.

In re claim 5 (dependent upon claim 4), further comprising a liquid polymer charging stream located between the liquid polymer preparation tank and the recycle 
See recycle and feed system of Toptec.

In re claim 6, further comprising a wire cleaning assembly located within the electro spinning enclosure and a solvent storage and supply system located external to the electro spinning enclosure, wherein the solvent storage and supply system provides solvent to the wire cleaning assembly, and the wire drive system drives the plurality of continuous electrode wires through the wire cleaning assembly to clean residual polymer therefrom.
(Wedler teaches of the wire cleaning assembly as seen in the chamber with removal of the solvent from the textile material, see Col. 3, ll. 2-25.  Here, the cleaning of the textile in the removal of the solvent of Wedler can be applied to El Marco with the incorporation of the cleaning/removal of the solvent from the product and further of recycling and reuse of the solvent.)

In re claim 7 (dependent upon claim 6), wherein the solvent storage and supply system comprises a solvent storage tank, a solvent supply pump, a solvent supply stream and a liquid polymer dilution stream, wherein
the solvent storage tank stores solvent for the apparatus,
the solvent supply stream is located between the solvent storage tank and the wire cleaning assembly,

the solvent supply pump provides solvent to the wire cleaning assembly by way of the solvent supply stream, and
the solvent supply pump provides solvent to the liquid polymer recycle and feed system by way of the liquid polymer dilution stream.
	(See Toptec, Figures 1, 2, 4, regarding the storage and supply tanks and also of the supply, recycle, and feed streams.  Toptec includes teaching of the raw supply tank and middle tank that teaches the features of the dilution stream particularly in combination with the recycle and feed system.)

In re claim 8 (dependent upon claim 7), wherein the solvent storage and supply system further comprises a solvent recirculation stream located between the wire cleaning assembly and the solvent storage tank, wherein the solvent recirculation stream receives solvent from the wire cleaning assembly by gravity flow and returns the solvent to the solvent storage tank.
(Toptec teaches of the feature of the gravity flow as seen in the flow line 240, Figure 4 from the middle tank to the assembly, and later from the assembly to the lower tank 256.  Thereby, it would have been obvious for one of ordinary skill in the art to recognize and incorporate the gravity flow features to the system of El Marco in view of Finetex, Toptec, and Wedler with the portions of the streams having gravity flow in directing the flow of the materials.)


(Toptec teaches of pump 254 in the charge the stream and it would have been obvious for one of ordinary skill in the art to modify El Marco in view of Finetex, Toptec, and Wedler with additional placement of a pump in ensuring a particular stream pressure is ensured in the system thereby ensuring the operation of the system.)

In re claim 10 (dependent upon claim 7), wherein the vapor collection and solvent recovery system further comprises a solvent vapor stream that receives solvent vapor from the wire cleaning assembly.
(see above regarding the teaching of Wedler in the recovery of vapor and solvent recovery.)

In re Claim 13, further comprising a substrate conveyor system and a draft gas system comprising a draft gas source and a draft gas distribution manifold, wherein the substrate conveyor system is located external to the electro spinning enclosure and drives the substrate through the electro spinning enclosure and the electro spinning zone located therein, 
(The external conveyor system is taught by El Marco, see rollers 61, 62, 71, 72 (feeding and take-up roller) for the substrate 5, 51 (substratum material, nonfibrous layer) to be moved through the enclosure (spinning chamber), see Figure 1.)

(see 51, nonfibrous layer 51 and 5, substratum material.)
the draft gas system distributes a draft gas onto the plurality of continuous electrode wires in the electro spinning zone by way of the draft gas distribution manifold to facilitate collection of the nanoscale or submicron scale polymer fiber web on the substrate.
El Marco does not teach of draft gas system, in this regards, Finetex teaches of a gas supply and distribution with the electrospinning apparatus with an embodiment that includes a gas nozzle 906 with gas distribution, see gas supplied to nozzle block 902, to facilitate the formation of nanofiber on the collection  basic substance 918, see Fig. 4, [0024].  It would have been obvious for one of ordinary skill in the art to modify El Marco in view of Finetex with the additional embodiment of Finetex in providing a gas distribution manifold to supply gas to the electrospinning enclosure as an alternate configuration of a top-down electrospinning apparatus that avoid to be complicated because of the high-voltage specification of the storage tank, see [0026].

In re Claim 18, wherein the at least one exhaust stream further comprises at least one blower for drawing vapor and gas from the electro spinning enclosure into the vapor collection and solvent recovery system.
(in regards to the exhaust stream having a blower to draw vapor and gas from the enclosure, the teaching of Wedler is in regards to a vacuum to draw gas and vapor via vacuum pump 30 from the chamber 12, and this is equivalent to the blower in 

In re claim 19, the apparatus further comprising at least one emission control box located proximate the electro spinning enclosure, the at least one emission control box comprising openings for one or more of the plurality of continuous electrode wires and the substrate to enter or exit the electro spinning enclosure.
(It is noted that the claimed emission control box 1800A, see [0068] of instant specification, is to optimize the gap spaces for the wires and to minimize the entry of atmosphere/air into the enclosure 300.)  
In this case, the features of Finetex includes the units 10, 10’, 100, 100’ and further within the units having the electrospinning apparatus, see Figure 1 and further see Figure 11 wherein the case 102 accommodates vapor that is collected in pipes 10a to the condenser 31, and as seen Fig. 1 and 6, the wires from the electrodes (see source HV 14) as passed through the enclosure that suggest minimizing the gap, particularly in light of the collection of the vapor taught by Finetex for collection and recycling.  Further, the Wedler reference teaches the chamber 24 at the inlet and outlet openings 16, 20, the use of seals 22 in order to ‘optimize’ the gap spaces and minimize entry of atmosphere/air into the chamber 24.  The features of Finetex and Wedler would encompass the claimed emission control box that is proximate the electrospinning enclosure, as in this case, these are features that would minimize the exposure of the interior of the enclosure to the atmosphere.  Thereby, it would have been obvious for one of ordinary skill in the art to modify El Marco in view of Toptec, Finetex, and Wedler, 

In re claim 20, the claim is directed to a method for operating an electrospinning apparatus which is addressed in regards to claim 1 above regarding the features the electrospinning enclosure, wire drive system, the liquid polymer recycle and feed system, and collecting and processing vapors.

Claim 11, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over El Marco in view of Toptec, Finetex, and Wedler as applied to claims 1, 10, and 13 above, and further in view of US 2006/0145378 (Kavesh).
In re claim 11 (dependent upon claim 10), wherein the vapor collection and solvent recovery system further comprises:
a solvent condenser within which solvent vapor received from the wire cleaning assembly by way of the solvent vapor stream is condensed;
a solvent condensate stream, wherein the solvent condensate stream receives condensed solvent from the solvent condenser and returns it to the solvent storage tank; and
an adsorption bed, wherein the adsorption bed removes solvent vapor that remains uncondensed after passing through the solvent condenser.


In regards to the adsorption bed, see teaching by Kavesh regarding chemical adsorption (adsorption bed), this is a known solvent recovery unit and is a known alternative to either condensation unit, see [0007], and thus having an additional feature and is a duplication of the step in recovery of solvent, see MPEP 2144.04 (IV) (B).
It would have been obvious for one of ordinary skill in the art to modify El Marco in view of Finetex, Wedler, and Toptec with the use of an adsorption bed as taught by Kavesh as an known alternate type of solvent recovery unit, see Kavesh [0007].

In re claim 12, wherein the vapor collection and solvent recovery system further comprises an incinerator, wherein the incinerator receives and eliminates vent gas from the at least one exhaust stream.
In regards to the incinerator, this is a known non-recovery process (catalytic oxidation or burning) of the solvent known in the art, as seen in Kavesh, see [0007], as this is a known alternate process to the condensation unit, or chemical adsorption.

In re Claim 14 (dependent upon claim 13), wherein the vapor collection and solvent recovery system further comprises hot gas supply stream that provides the draft gas to the draft gas system.
In regards to the hot gas supply stream of the draft gas being from the vapor collection and solvent recovery system, this is a recycling of the gas stream and Kavesh teaches the concept of the use of recycled gas streams 63, 64, see [0048], [0049].  .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over El Marco in view of Toptec, Finetex, and Wedler as applied to claim 1 above, and further in view of US 2016/0281265 (Bueno).
In re claim 15, further comprising a substrate conveyor system and a drying gas system, wherein the substrate conveyor system is located external to the electro spinning enclosure, drives the substrate through the electro spinning enclosure and the electro spinning zone located therein, and the nanoscale or submicron scale polymer fiber web is collected on the substrate in the electro spinning zone,
the drying gas system comprises a primary drying region comprising a primary distribution manifold, wherein the primary distribution manifold distributes primary drying gas to the substrate and the nanoscale or submicron scale polymer fiber web collected thereon to facilitate drying thereof.
The prior art references of El Marco, Toptec, Finetex, and Wedler do not specifically teach of the drying device with a drying gas to be applied.  It is noted that Wedler teaches that it is known in the textile industry of the use of hot air for removal of solvent vapor, see Wedler Col. 2, ll. 3-7.

It would have been obvious for one of ordinary skill in the art to modify El Marco in view of Finetex, Wedler, and Toptec with the use of a distribution manifold for the drying gas as taught by Bueno to aid in ensuring no residue of solvent remains [0217].

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over El Marco in view of Finetex, Wedler, Toptec, and Bueno as applied to claim 15 above, and further in view of and US 2006/0145378 (Kavesh).
In re claim 16 (dependent upon claim 15), wherein the drying gas system further comprises a secondary drying region comprising a secondary distribution manifold, wherein the secondary distribution manifold distributes secondary drying gas to the substrate and polymer fiber web formed thereon to facilitate drying thereof.
El Marco et al does not specifically teach of a secondary drying region.
In regards of a secondary drying region, Kavesh teaches of the one or more drying units, this is a duplication of the zones for ensuring drying of the substrate and ensuring the removal of the solvent, see MPEP 2144.04(VI)(B).  Further, Kavesh teaches of spinning filament apparatus and further of recovery and recycling of the solvent (cf abstract), and further of the use of one or more drying chambers with the 
It would have been obvious for one of ordinary skill in the art to modify El Marco in view of Finetex, Wedler, Toptec, and Bueno with the one or more drying regions as taught by Kavesh as it ensure improved drying and removal of the solvent.

In re claim 17 (dependent upon claim 16), wherein the secondary drying gas has a relatively lower solvent vapor content and a relatively higher temperature than the primary drying gas.
In regards to the teaching lower vapor content, Kavesh teaches of the lower solvent content that ensure higher drying efficiency, see [0056].  It would have been obvious for one of ordinary skill in the art to modify El Marco in view of Finetex, Wedler, Toptec, and Bueno with the adjustment of the solvent content in the gas as taught by Kavesh in ensuring improved drying efficiency, see Kavesh [0056].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form, includes Davis (US 2008/0113575), Park (US 2016/0289865), Lee (US 2013/0273190), Zaghi (US 2011/0171389), Crabtree (US 2019/0375158), Gould (US 2006/0270248), Andready (US 2005/0224998 and US 2006/0228435).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMMANUEL S LUK/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744